DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/17/2021 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant's election with traverse of Group 1, claims 1-15 in the reply filed on 10/18/2022 is acknowledged.  The traversal is on the ground(s) that Groups 1 and 2 are not patentably distinct.  This is not found persuasive because the claims have different language and different elements and therefore are treated as having different meaning and thus non-overlapping.
The requirement is still deemed proper and is therefore made FINAL.

	4.	Claims 16-40 are withdrawn from prosecution.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




6.	Claims 6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “comparative” is undefined with regard to temperature and therefore indefinite without the actual temperature as it is unclear exactly what is being compared.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2019/0382628 A1) to Alavi et al.  (hereinafter Alavi).
	Alavi is directed toward fiber containing products having a carboxylic acid binder.   Alavi discloses at paragraph [0009] that the article is a fiber-containing product for elevated temperature products.  Alavi discloses at paragraph [0019] that the fiber composites may be either woven or non-woven and coated with the binder.  Alavi discloses at paragraph [0040] that the binder is made by a polycarboxylic acid such as maleic acid, itaconic acid and others.  Alavi discloses at paragraph [0041] that the acids may also be in the form of an anhydride.  Alavi discloses at paragraph [0107] that sorbitol is reacted with a polycarboxylic acid.  Alavi discloses at paragraph [0113] that a glycerol is reacted with a maleic acid in a 1:1 ratio.  Alavi discloses at paragraph [0068] that the woven or non-woven mats may be made with a glass fiber.  Alavi discloses at paragraph [0028] that the fiber product may be used as insulation.  Alavi discloses each and every element as arranged in claims 1-14.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0382628 A1) to Alavi et al.  (hereinafter Alavi).
	Alavi is directed toward fiber containing products having a carboxylic acid binder.   Alavi discloses at paragraph [0009] that the article is a fiber-containing product for elevated temperature products.  Alavi discloses at paragraph [0019] that the fiber composites may be either woven or non-woven and coated with the binder.  Alavi discloses at paragraph [0040] that the binder is made by a polycarboxylic acid such as maleic acid, itaconic acid and others.  Alavi discloses at paragraph [0041] that the acids may also be in the form of an anhydride.  Alavi discloses at paragraph [0107] that sorbitol is reacted with a polycarboxylic acid.  Alavi discloses at paragraph [0113] that a glycerol is reacted with a maleic acid in a 1:1 ratio.  Alavi discloses at paragraph [0068] that the woven or non-woven mats may be made with a glass fiber.  Alavi discloses at paragraph [0028] that the fiber product may be used as insulation.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Alavi to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-14.

13.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0382628 A1) to Alavi et al.  (hereinafter Alavi) in view of the teachings of the (US 2009/0324915 A1) to Swift et al.  (hereinafter Swift).
	Alavi is directed toward fiber containing products having a carboxylic acid binder.   Alavi discloses at paragraph [0009] that the article is a fiber-containing product for elevated temperature products.  Alavi discloses at paragraph [0019] that the fiber composites may be either woven or non-woven and coated with the binder.  Alavi discloses at paragraph [0040] that the binder is made by a polycarboxylic acid such as maleic acid, itaconic acid and others.  Alavi discloses at paragraph [0041] that the acids may also be in the form of an anhydride.  Alavi discloses at paragraph [0107] that sorbitol is reacted with a polycarboxylic acid.  Alavi discloses at paragraph [0113] that a glycerol is reacted with a maleic acid in a 1:1 ratio.  Alavi discloses at paragraph [0068] that the woven or non-woven mats may be made with a glass fiber.  Alavi discloses at paragraph [0028] that the fiber product may be used as insulation.  
	Swift is directed toward fiber containing products having a carboxylic acid binder.   Alavi and Swift are both directed toward fiber containing products having a carboxylic acid binder and therefore are analogous art.  Swift teaches at paragraph [0017] that glass fibers are contacted with a binder.     Swift teaches at paragraph [0021] that the fibers are used as an insulation product.  Swift teaches at paragraph [0039] that the binder includes maleic acid.  Swift teaches at paragraph [0043] that the polyol is preferably below a MW of 1000 and includes glycerol and sorbitol.  Swift teaches at paragraph [0046] that the binder may include a polyester.  
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Alavi in view of the teaching of Swift to select each and every element as arranged in claims that forms a prime facie case of obviousness for claims 1-15.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766